Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated February 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 6-7 and 10-12 drawn to an invention nonelected without traverse in the reply filed on March 17, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Objections
Claim 1 has been objected to because of minor informalities.
	The objection of claim 1 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
	Claims 1-5 and 8-9 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 3429389 (‘389) in view of Eckel et al. (US Patent Application Publication No. 2008/0132618 A1) and Arnold (“High Quality Copper-Nickel-Chromium Plating on Plastics: A Continuous Process 

and Its Challenges,” Plating and Surface Finishing (2004 Jan 1), Vol. 91, No. 1, pp. 38-47).
Regarding claim 1, JP ‘389 teaches an electroplating process comprising the following steps: 
(1) providing of a substrate made from a thermoplastic molding composition (= the resin composition for electroless plating) [ƿ [0006]], 
(2) optionally cleaning/rinsing (= optional), 
(3) etching (= etching in CrO3/H2SO4 (50/50) liquid mixture), 
(4) activation (= activated in palladium chloride (0.3 g), stannous chloride (20 g) and hydrochloric acid), 
(5) acceleration (= activating in H2SO4), and
(6) electroless chemical metal (= electroless nickel plating [ƿ [0050]], 
wherein the thermoplastic molding composition comprises components A) to C):
A) 30 to 40 wt.% of at least one graft rubber copolymer (A) [= 3-30 pts. wt. of component (C) a graft copolymer such as ABS resin (acrylonitrile-butadiene-styrene copolymer)] (abstract; and ƿ [0036]).
B) 30 to 40 wt.% of at least one rubber free vinyl copolymer of 50 to 99 percent (B1) and 1 to 50 percent (B2), the percent being relative to the weight of the copolymer, where (B1) is at least one member selected from the group consisting of styrene, a-methyl styrene, nucleus- substituted styrene, and methyl methacrylate and where (B2) is at least one member selected from the group consisting of acrylonitrile, methyl methacrylate, and maleic anhydride (= 99-1 pts. wt. of component (B) a copolymer containing (a) aromatic vinyl monomer components and 

(b) vinyl cyanide monomer components such as SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [abstract; and ƿ [0048]]; and 
C) 25 to 34 wt.% by weight of at least one aromatic polycarbonate (= 1-99 pts. wt. of component (A) a polycarbonate-type resin such as a polycarbonate resin having the formula: (-O-A-O-C(=))-, wherein A is an aromatic dihydroxy compound of a divalent residue) [abstract; ƿ [0009] and ƿ [0010]]. 
The process of JP ‘389 differs from the instant invention because JP ‘389 does not disclose the following:
a.	Obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene.
JP ‘389 teaches that component (C) is a graft copolymer such as ABS resin (acrylonitrile-butadiene-styrene copolymer) [abstract; and ƿ [0036]].
Eckel teaches that:
ABS polymer, produced by emulsion polymerization of 43 wt. % (relative to the ABS 
polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate form (mean particle diameter d50 = 0.35 µm) [page 6, [0111]].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by JP ‘371 by obtaining the at least one graft rubber copolymer (A) by emulsion polymerization of styrene 

and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene because emulsion polymerization of 43 wt. % (relative to the ABS polymer) of a mixture consisting of 27 wt. % acrylonitrile and 73 wt. % styrene in the presence of 57 wt. % (relative to the ABS polymer) of a crosslinked polybutadiene rubber in particulate produces an ABS polymer.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	(7) deposition of one or more metal layers by electroplating.
	JP ‘386 teaches that the electroless plating process, the plating line is usually being the subject of ABS resin, the resin composition of the invention of electroless plating, since it can be used, without special equipment is required for the process, plating formed product can provide (ƿ [0044] and ƿ [0050]).
	An electroplating adhesion test is shown (ƿ [0051]) and the invention effect of the resin composition for electroplating is industrially useful (ƿ [0053]).
	Arnold teaches the most widely used plastic substrate for decorative electroplating 

throughout the world is ABS (page 38, right column, lines 20-21). The preplate is a series of chemical process steps to deposit a thin coating of metal over the plastic surface. The purpose of this layer is to make the plastic part conductive so that it may be electroplated in subsequent plating process steps. The preplate steps are: 
• etching, 
• neutralization, 
• catalysis or activation, 
• acceleration, 
• electroless metal deposition 
(pages 43-44, “Preplating sequence”). 
The electroplating sequence is a series of steps that will deposit several separate layers of metal onto the conductive part, depending on the application. The copper strike is the first in a series of electroplating baths used in decorative plating on plastics (pages 44-46, “Electroplating sequence”).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by JP ‘389 by deposition of one or more metal layers by electroplating because electroplating on an electroless metal deposition is used in decorative plating on plastics.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	c.	Wherein the sum of components A), B), and C) totals 100% by weight.
	JP ‘389 teaches (A) 1-99 pts. wt. of a polycarbonate-type resin, (B) 99-1 pts. wt. of a copolymer containing (a) aromatic vinyl monomer components and (b) vinyl cyanide monomer components, and (C)  3-30 pts. wt. of a graft copolymer with regard to 100 pts. wt. of the total amount of (A) and (B) [abstract].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sum of components A), B), and C) described by JP ‘389 with wherein the sum of components A), B), and C) totals 100% by weight because the sum of components A), B), and C) totaling 103 pts. wt. is close enough to the sum of components A), B), and C) totaling 100% by weight that one skilled in the art would have expected them to have the same properties.
A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
Furthermore, the resin composition of JP ‘389 has high plate adhesion while maintaining excellent physical properties (abstract; and ƿ [0004]). 
It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges 

claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	 Regarding claim 2, JP ‘389 teaches wherein the thermoplastic molding composition comprises as component B a copolymer of styrene and acrylonitrile, which is made from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (= component (B) SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [ƿ [0048]].
	Regarding claim 3, JP ‘389 teaches wherein the thermoplastic molding composition comprises as component B 30 to 40 wt.% of a copolymer of styrene and acrylonitrile (= 99-1 pts. wt. of component (B) such as SAN resin (styrene-acrylonitrile copolymer) [abstract; and ƿ [0048]].
The process of JP ‘389 differs from the instant invention because JP ‘389 does not disclose which is made by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile.
	Eckel teaches that:
Copolymer formed from 77 wt. % styrene and 23 wt. % acrylonitrile having a weight-averaged molecular weight Mw of 130 kg/mol (determined by GPC), produced in accordance with the bulk 

polymerization process (page 7, [0116]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by JP ‘371 by making the component B by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile because bulk polymerizing 77 wt. % styrene and 23 wt. % acrylonitrile forms a copolymer of styrene and acrylonitrile (SAN).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 4, Eckel teaches wherein the copolymer of styrene and acrylonitrile contains 75.5 weight % of styrene (= 50 parts by weight to 99 parts by weight styrene) [page 5, [0088]] and 24.5 weight % of acrylonitrile (= 1 part by weight to 50 parts by weight acrylonitrile) [page 5, [0089]].
	Regarding claim 5, Eckel teaches wherein the thermoplastic molding composition comprises as component A a graft rubber copolymer obtained by the emulsion polymerization (= emulsion polymerization) [page 3, [0054]] of styrene and acrylonitrile in a weight ratio of 80:20 to 65:35 (= 50 parts by weight to 99 parts by weight of styrene and 1 part by weight to 50 

parts by weight acrylonitrile) [page 3, [0049] and [0050]] in the presence of the at least one polymer latex (a) of a conjugated diene, wherein the conjugated diene is butadiene (= butadiene rubber) [page 3, [0052]].
	Regarding claim 8, JP ‘389 teaches wherein the electroless chemical metal plating is electroless nickel plating (= electroless nickel plating) [ƿ [0045] and ƿ [0050]].
	Regarding claim 9, Arnold teaches wherein the one or more metal layers in the deposition step are selected from the group consisting of copper, nickel, and chromium (= copper, nickel and chromium) [Title; and page 44, right column, lines 28-36].

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. The standing prior art rejection has been maintained for the following reasons: 
• Applicant states that the claimed invention is not taught or suggested by JP ‘389. The claimed invention comprises a step (7) in which one or more metal layers are still applied by electroplating. See Specification (US2019/0359800), ƿƿ [0143], [0144], claim 1. Additionally, the claimed thermoplastic molding composition is a very specific mixture in which components (A), (B), and (C) are used in a narrowly selected range, the proportion of graft copolymer (A) being 30 to 40 wt.% and the polycarbonate proportion being only 25 to 34 wt.%. Id. at                         
                            ƿ
                            ƿ
                        
                     [0037], [0039], claim 1.
• Applicant states that it would not be obvious for a person of ordinary skill in the art to optimize the composition of JP ‘389 by simple trial and error to achieve an improved property profile. For the reasons given above, there is no teaching or suggestion in JP '389 which would 

motivate a person of ordinary skill in the art to modify the composition in a manner thus arriving at the claimed invention.
	In response, JP ‘389 teaches:
3-30 pts. wt. of component (C) a graft copolymer such as ABS resin (acrylonitrile-butadiene-styrene copolymer) [abstract; and ƿ [0036]],
99-1 pts. wt. of component (B) a copolymer containing (a) aromatic vinyl monomer components and (b) vinyl cyanide monomer components such as SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [abstract; and ƿ [0048]] and
1-99 pts. wt. of component (A) a polycarbonate-type resin such as a polycarbonate resin having the formula: (-O-A-O-C(=))-, wherein A is an aromatic dihydroxy compound of a divalent residue (abstract; ƿ [0009] and ƿ [0010]).
 	In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
	A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 

(CCPA 1982).

	• Applicant states that in contrast, JP ‘389 exclusively teaches the use of the polymer composition for housings of electronic devices, for which it is essential that they are electrolessly coated to avoid electromagnetic interference and achieve a good shielding effect. See JP ‘389 at ƿƿ [0002], [0046]. Additionally, JP ‘389 teaches that large amounts of rubber to improve adhesion of the coating are problematic because it decreases the stiffness of the material. Id. at [0003]. Therefore, JP ‘389 would not motivate a person of ordinary skill in the art to use the ABS graft copolymer in amounts greater than 23% by weight, nor to use polycarbonate - the main component according to JP ‘389 - in small amounts.
	In response, inoperativeness of a reference is not established by merely showing that a particular disclosed embodiment is lacking in perfection does not establish non-obviousness. Ex parte Allen 2 USPQ 2d 1425 (BPAI 19870; Decca Ltd. V. United States 191 USPQ 439 (Ct. Cl. 1976); Bennett v. Halahan 128 USPQ 398, 401 (CCPA 1961).
JP ‘389 teaches:
3-30 pts. wt. of component (C) a graft copolymer such as ABS resin (acrylonitrile-butadiene-styrene copolymer) [abstract; and ƿ [0036]],
99-1 pts. wt. of component (B) a copolymer containing (a) aromatic vinyl monomer components and (b) vinyl cyanide monomer components such as SAN resin (styrene-acrylonitrile copolymer), styrene/acrylonitrile ratio = 70/30) [abstract; and ƿ [0048]] and
1-99 pts. wt. of component (A) a polycarbonate-type resin such as a polycarbonate resin 

having the formula: (-O-A-O-C(=))-, wherein A is an aromatic dihydroxy compound of a divalent residue (abstract; ƿ [0009] and ƿ [0010]).
 	In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
	A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).

	• Applicant states that a person or ordinary skill in the art would not have been motivated to modify the preplating process taught by JP ‘389 for decorative coatings in such a way that, after preplating, one or more metal layers are also applied by electroplating, because JP ‘389 clearly teaches away from conventional coating by an electrochemical process, as discussed above.
	In response, JP ‘386 teaches that the electroless plating process, the plating line is usually being the subject of ABS resin, the resin composition of the invention of electroless plating, since it 

can be used, without special equipment is required for the process, plating formed product can provide (ƿ [0044] and ƿ [0050]).
	An electroplating adhesion test is shown (ƿ [0051]) and the invention effect of the resin composition for electroplating is industrially useful (ƿ [0053]).
	Arnold teaches a plating line for an ABS resin where preplating makes the plastic part conductive so that it may be electroplated in subsequent plating process steps (page 43, left column, lines 60-63).
	There is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that in fact, the coated compositions of Example 1 according to the 
claimed invention, show that particularly good properties are obtained in terms of peel 
strength, crack formation, hole size, etc. See Specification at Table 1. The person of ordinary skill in the art would not have reasonably expected such properties to be possible at the time of invention. See, 

e.g., In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc) (Nonobviousness may be demonstrated by “showing that the claimed compositions possess unexpectedly improved properties.”). 
	In response, Applicant’s testing of the thermoplastic molding compositions described for their ability to be configured to obtain good properties in terms of peel strength, crack formation, hole size, etc. is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested is not representative of the overall broadness of what is presently claimed. Applicant’s Examples show specific components used (specification, pages 17-21). The ability to obtain good properties in terms of peel strength, crack formation, hole size, etc. only works for what was specifically tested.

	• Applicant states that finally, Eckel teaches a thermoplastic molding composition that contains aromatic polycarbonate and/or aromatic polyester carbonate, rubber-modified graft polymer and a plurality of hollow ceramic beads that is suitable for making molded articles characterized by good ESC behavior and flammability rating. See Eckel, Abstract. A person or ordinary skill in the art dealing with the metallic coating of plastics would not look to Eckel as it deals with a different subject matter, namely the provision of impact resistant molding compounds based on polycarbonates reinforced with filler materials.
	In response, Eckles is used to supply the teachings of (A) 30 to 40 wt.% of at least one graft rubber copolymer (A) obtained by emulsion polymerization of styrene and acrylonitrile in a weight ratio of 95:5 to 50:50, the styrene and/or the acrylonitrile being able to be partially or 

completely replaced by [alpha]-methylstyrene, methyl methacrylate, N-phenylmaleimide, or mixtures thereof, in the presence of at least one polymer latex (a) of a conjugated diene (present claim 1, lines 10-14); component B 30 to 40 wt.% of a copolymer of styrene and acrylonitrile, which is made by continuous bulk polymerization, and which contains from 69 to 81% by weight of styrene and from 19 to 31% by weight of acrylonitrile (present claim 3); and component A a graft rubber copolymer obtained by the emulsion polymerization of the styrene and the acrylonitrile in a weight ratio of 80:20 to 65:35 in the presence of the at least one polymer latex (a) of a conjugated diene, wherein the conjugated diene is butadiene (present claim 5).
Using Eckles for the teachings of making these copolymers would have been no more than a “predictable use of prior art elements according to their established functions.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007).
	Making each of these copolymers is independent of combining them in a molding composition, and thus, would not destroy the method of JP ‘389.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 24, 2022